166 Ga. App. 228 (1983)
303 S.E.2d 768
H. G. HASTINGS COMPANY et al.
v.
LONG & PATRICK NURSERY, INC.
65875.
Court of Appeals of Georgia.
Decided April 6, 1983.
Thomas B. Branch III, Rosa Beatty Lord, Douglas K. Krohn, for appellants.
Richard W. Gerakitis, for appellee.
BANKE, Judge.
This is an action to recover an alleged open account indebtedness in the amount of $2,141 for plants sold to the defendant. In its answer, the defendant admitted receipt of the invoices attached to the complaint but denied being indebted in that amount. This appeal is from the grant of summary judgment for the plaintiff. Held:
"The cardinal rule in the summary judgment procedure is that the court can neither resolve the facts nor reconcile the issues, but only look to ascertain if there is an issue of fact. [Cit.] The party moving for summary judgment has the burden of showing the absence of a genuine issue of material fact; and, if the trial court is presented with a choice of inferences to be drawn from the facts, all inferences of fact from the proofs proffered at the hearing must be drawn against the movant and in favor of the party opposing the motion." Jonesboro Tool & Die Corp. v. Ga. Power Co., 158 Ga. App. 755, 758 (282 SE2d 211) (1981). In this case, the defendant submitted an affidavit showing that the merchandise was received in a damaged condition and was not of the quality ordered. Appellee's arguments notwithstanding, we find this evidence sufficiently presents a fact issue concerning the amount of the debt, if any. Accord Hamlet v. Mr. Zippy, Inc., 163 Ga. App. 865 (294 SE2d 671) (1982).
Judgment reversed. Deen, P. J., and Carley, J., concur.